Citation Nr: 1529662	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar strain with lumbar spondylosis prior to October 15, 2012. 

2.  Entitlement to a rating in excess of 40 percent for lumbar strain with lumbar spondylosis since October 15, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 2008 to October 15, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of this hearing is of record. The Board remanded this appeal for additional development in July 2013.  It has now been returned to the Board for further consideration.

The RO granted entitlement to a TDIU in April 2014 and assigned an effective date of October 15, 2012.  Although the evidence does not show that the Veteran disagreed with the effective date, the record reflects that he raised an informal claim for unemployability as early as the August 2008 VA examination undertaken as part of the initial claim for an increased rating in June 2008.  Therefore, the Board has jurisdiction to address whether entitlement to a TDIU is warranted for the rating period prior to October 15, 2012.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2014 rating decision granting a TDIU noted that Social Security Administration (SSA) disability records had been received by VA in February 2014.  However, a review of the current evidence of record, both in VBMS and Virtual VA, does not include the SSA records.  In the "Notes" section of VBMS, it was stated that a hard copy of the SSA records was received and associated with the "temp folder."  

As this evidence may prove relevant to the increased rating claims and the claim for a TDIU prior to October 15, 2012, these documents should be associated with the electronic claims file so that the Board may have an opportunity to review this evidence prior to adjudication of the issues currently on appeal.

Moreover, in connection with the TDIU claim, the Veteran underwent an examination in February 2014 to assist in determining whether his service-connected disabilities, including his lumbar spine disability, rendered him unemployable.  The examination included a physical examination of the spine and range of motion testing.  As the last supplemental statement of the case (SSOC) regarding the lumbar spine disorder was dated in September 2013, it does not appear that the RO has considered the February 2014 VA examination in the first instance.  For all these reasons, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment notes not currently of record and associate them with the electronic claims file.

2.  Associate the Veteran's SSA disability records with the electronic claims file.  See "Notes" section in VBMS where it is stated that a hard copy of the SSA records was received and associated with the "temp folder."

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an SSOC and afford the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

